 



Exhibit 10.15 (a)
ADDENDUM NUMBER ONE
TO
SOFTWARE LICENSE AND MAINTENANCE AGREEMENT
This Addendum Number One (“Addendum” or “Addendum Number One”) is executed in
Phoenix, Arizona as of the date of last signature below (“Addendum Effective
Date”) and modifies and amends the Software License and Maintenance Agreement
dated November 17, 2006 (the “Agreement”) by and between Quality Care Solutions,
Inc., a wholly-owned subsidiary of The TriZetto Group, Inc., with a place of
business at 14647 South 50th Street, Phoenix, AZ 85044 (hereinafter “QCSI”), and
Triple-S, Inc., a Puerto Rico corporation with a place of business at 1441 F.D.
Roosevelt Avenue, San Juan, Puerto Rico 00920 (“TS”).
Except as otherwise expressly set forth herein, in the event of any
contradiction or inconsistency between the terms and conditions set forth in
this Addendum and in the Agreement, the terms and conditions of this Addendum
shall control. Except for purposes of the preceding sentence, the term
“Agreement” shall include this Addendum Number One, which is hereby incorporated
into the Agreement by this reference. Capitalized terms used herein shall have
the same meanings defined in the Agreement.
WHEREAS, the Parties wish to modify the terms of the Agreement,
NOW, THEREFORE, the Parties hereby agree as follows:

I.   Opening Paragraph.       Beginning in the second line of the opening
paragraph of the Agreement, the Effective Date “August 16, 2007,” is hereby
replaced with an Effective Date of “November 01, 2007.”   II.   Section 9.4,
Termination for Triple-S’ Convenience.       Beginning in the second line of
Section 9.4 of the Agreement, the date “August 15, 2007,” is hereby replaced
with the date “October 31, 2007.”   III.   Schedule A, Section III, License
Fees.       Beginning in the third line of the second paragraph following the
License Fee table, the date “August 15, 2007,” is hereby replaced with the date
“October 31, 2007.”   IV.   Schedule B, Section I, Block A Maintenance and
Support Fees.       Replace the first paragraph and the related Subsections
(i) and (ii) after the Maintenance and Support Fee table in their entirety with
the following:       Block A Maintenance and Support Fee Payments.
Notwithstanding the foregoing, the Initial Maintenance and Support Fees of three
hundred ninety six thousand six hundred sixty six dollars ($396,666) for the
period beginning on November 01, 2007, and ending on December 31, 2008 (the
“Initial Block A Maintenance and Support Period”) that are due and payable to
QCSI on the Effective Date of this Agreement (unless prior written notice of
termination has been received by QCSI pursuant to Section 9.4 on or before
October 31, 2007) are calculated as follows:

Addendum Number One – Perpetual SLMA
06/13/07 (JD)

1



--------------------------------------------------------------------------------



 



  (i)   Three hundred forty thousand dollars ($340,000) for the period beginning
on November 01, 2007, and ending on October 31, 2008, and,     (ii)   Fifty six
thousand six hundred sixty six dollars ($56,666) for the period beginning on
November 01, 2008, and ending on December 31, 2008.

V.   This Addendum supersedes all previous or contemporaneous communications,
representations, understandings and agreements, either oral or written
concerning the subject matter hereof. Except as expressly modified herein, no
other terms or conditions of the Agreement are revised by this Addendum. The
Parties hereby affirm their respective warranties, undertakings, and
representations as set forth in the Agreement, as of the date hereof, and as
though set forth herein.

IN WITNESS WHEREOF, this Addendum Number One has been signed by the duly
authorized representatives of both Parties effective as of the Addendum
Effective Date.

                      Quality Care Solutions, Inc.       Triple-S, Inc.    
 
                   
By:
  /s/ A. Bruce Oliver       By:   /s/ Socorro Rivas    
 
                   
 
                   
Name:
  A. Bruce Oliver       Name:   Socorro Rivas    
 
                   
 
                   
Title:
  VP Product Management       Title:   President & CEO    
 
                   
 
                   
Date:
  Aug 14, 2007       Date:   August 6, 2007    
 
                   

Addendum Number One – Perpetual SLMA
06/13/07 (JD)

2